Detailed Action
The following is a non-final rejection made in response to claims received on January 13th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2018/0195835 (hereinafter referred to as “LEUPOLD & STEVENS”, “LEUPOLD”, or simply as “the reference”).
Regarding claim 1, Leupold teaches a handgun for aiming at a target, the handgun comprising: a handgun body (see Fig. 1); a slide (12) arranged to move with respect to the handgun body; a lens (254) removably mounted on the slide (para. [0032] states that upper body 200, within which lens 254 is mounted, is removably coupled with the slide via pin 210); and a light source (via illumination assembly 401) associated with the slide and positioned at a focal point of the lens, such that when a user aims the handgun at the target, light from the light source reflects from the lens to a user's eye, providing an infinity image of an illuminated reticle over the target (see Figs. 6 and 10) and, wherein the lens is removable from both of the slide and the light source (lens 254 may be secured to its respective retainer housing 256 either through an adhesive or “other appropriate attachment methods (e.g. fasters, gaskets, etc.)”; utilizing fasteners to secure the lens to its retainer is considered to make it removable from the housing and therefore removable from the slide and light source).
Regarding claim 8, Leupold teaches that the slide comprises one or more lugs arranged to cooperate with one or more recesses in the slide to hold the lens in place (the slide comes equipped with a pair of threaded bosses 17 and 18 that assist in holding the lens housing in place; see Fig. 2).
Regarding claim 9, Leupold teaches that the lens is frameless (lens 254 is shown to be without a frame, retainer 256 supports the lens in its position but does not entirely encapsulate the outer perimeter of the lens body).
Regarding claim 10, Leupold teaches that the light source comprises a red LED (the light produce element is taught to be a light emitting diode in para. [0054]), and the illuminated reticle comprises a red-dot (the reference explains that reflex sights produce dot reticles in para. [0002] and a dot reticle is shown in Fig. 6).
Regarding claim 11, Leupold teaches that the light source (401) is associated with a carrier in an adjustment assembly (see Figs. 9a and 9b; the position of light source 401 may be adjusted by adjustment elements 420, 430, and/or 440).
Regarding claim 12, Leupold teaches a battery removably mounted on the slide (battery 620 is mounted within removable body 200).
Allowable Subject Matter
Claims 13 and 14 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641